Citation Nr: 0302142	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  98-03 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.

2.  Entitlement to a compensable rating for a right wrist 
disorder.

(The issues of entitlement to service connection for 
temporomandibular joint and low back disorders and 
entitlement to a rating in excess of 10 percent for the 
residuals of a right knee medial meniscectomy will be 
addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to July 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Although the veteran asserts that he never incurred a 
right wrist injury during active service and that instead a 
left wrist injury was incorrectly reported, the issues listed 
on the title page of this decision were fully developed on 
appeal and have not been withdrawn from appellate review; 
consequently, they must be addressed.  

The veteran has raised an issue of entitlement to service 
connection for a left knee disorder.  This matter is referred 
to the RO for appropriate action.

[The Board is undertaking additional development on the 
issues of entitlement to service connection for 
temporomandibular joint and low back disorders and 
entitlement to a rating in excess of 10 percent for the 
residuals of a right knee medial meniscectomy pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required 38 C.F.R. § 20.903 (2002).  After giving notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing these 
issues.]


FINDINGS OF FACT

1.  A left wrist disorder was not manifested in service and 
is not shown to be related to service.
2.  The veteran's service connected right wrist disorder is 
asymptomatic.


CONCLUSIONS OF LAW

1.  Service connection for a left wrist disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  A compensable rating for a right wrist disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.71a, Code 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  Although the claim of 
service connection for a left wrist disorder was initially 
denied as not well grounded, the RO re-adjudicated and denied 
the claim on the merits in a December 1999 supplemental 
statement of the case (SSOC).  The veteran and his 
representative were notified of the VCAA provisions by 
correspondence dated in February 2002, and the RO re-
adjudicated these claims in accordance with those provisions 
in the February 2002 SSOC.  These and other documents of 
record adequately notified the veteran of the evidence 
necessary to substantiate the matters addressed in this 
decision and of the action to be taken by VA.  As the veteran 
has been kept apprised of what he must show to prevail in 
these claims, what information and evidence he is responsible 
for, and what evidence VA must secure, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  The veteran underwent a VA compensation 
examination pertinent to these claims in July 1997.  Medical 
evidence sufficient for an adequate determination of the 
matters addressed in this decision has been obtained.

Thus, the Board finds that with respect to the issues 
addressed below, the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  The 
veteran is not prejudiced by the Board's addressing these 
issues based on the current record.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  For the showing of chronic disease in service, 
there are required a combination of manifestations sufficient 
to identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The 
U.S. Court of Appeals (Federal Circuit) has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Service medical records are negative for complaint, 
diagnosis, or treatment of a left wrist disorder.  (However, 
a July 1989 Report of Medical History notes that the veteran 
was taking Motrin for left wrist tendonitis.)  The veteran 
specifically identified inservice treatment for a right wrist 
disorder in his August 1991 application for VA benefits.  A 
VA examination in July 1997 produced a diagnosis of residuals 
of injury to the left wrist with extensor carpi ulnaris 
tendosynovitis and clinical ulnar nerve entrapment.  The 
veteran concedes that he injured only one wrist in service 
(That point does not appear to be in dispute).  What is in 
dispute is which wrist sustained the injury.  The veteran 
alleges that it was the left (misidentified as the right).  
In support of that allegation are his testimony to that 
effect and the above-noted July 1989 Medical History 
notation.  Against that allegation are his initial 
application for service connection (which claimed a right 
wrist injury, and on which basis a right wrist disability was 
service-connected) and all the service medical (clinical) 
records of treatment for a wrist injury, including in August 
1988, October 1988, December 1988, February 1989, and March 
1989, which consistently refer to a right wrist injury.  By 
an overwhelming preponderance, these records, which are more 
contemporaneous, establish that the injury in service was to 
the right, not the left, wrist.  There is no competent 
evidence otherwise relating the present left wrist disorder 
to service.  Therefore, service connection is not warranted.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

The Rating Schedule provides a 10 percent rating for 
limitation of motion of the wrist, major or minor arm, when 
dorsiflexion is less than 15 degrees or when palmar flexion 
is limited in line with the forearm.  See 38 C.F.R. § 4.71a, 
Code 5215 (2002).

Service medical records dated in August 1988, December 1988, 
and March 1989 show the veteran was treated for a twisting 
injury to the right wrist.  VA orthopedic examination in 
November 1991 was negative as to the right wrist.  On VA 
examination in July 1997, the veteran, in essence, denied any 
present symptoms related to a right wrist disability.  
Although he requested a compensable rating for his service-
connected right wrist disability, in his statements and 
personal hearing testimony he described symptoms only as to a 
left wrist disorder and, in fact, denied he ever incurred a 
right wrist injury.  As there is no evidence of any present 
symptoms of a right wrist disability, there is no basis for a 
compensable rating; and the claim must be denied.


ORDER

Service connection for a left wrist disorder is denied.

A compensable rating for a right wrist disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

